SHARP, Judge.
This is an appeal from a judgment and sentence entered by the Circut Courit of Volusia County, Florida. The public defender has filed an Anders1 motion and brief, requesting leave to withdraw as counsel for appellant.
Appellant entered a plea of nolo conten-dere to the charge of burglary of a structure, but she did not reserve the right to appeal any ruling by the trial court. Therefore she waived her right to appeal all matters relating to the judgment. Fla.R. App.P. 9.140(b)(1); Fla.R.Crim.P. 3.172(c)(iv). The^ record reflects no appeala-ble issues which occurred contemporaneously with the entry of the plea. See Robinson v. State, 373 So.2d 898 (Fla.1979).
Accordingly, the appeal is dismissed without prejudice to appellant to seek appropriate collateral relief in the trial court. In the Interest of: S. C. v. State, 388 So.2d 643 (Fla. 5th DCA 1980); Johnson v. State, 388 So.2d 621 (Fla. 5th DCA 1980).
The public defender’s motion to withdraw is hereby granted.
Appeal DISMISSED.
ORFINGER and COBB, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).